PER CURIAM.
Aliaksandr Yermalayeu appeals a final order of the Reemployment Assistance Appeals Commission (RAAC) affirming the appeals referee’s dismissal of his appeal for lack of jurisdiction. Mr. Yermalayeu was properly notified of the initial determination that he did not qualify to receive unemployment compensation benefits and of the deadline for filing an appeal challenging that determination. He admits that his appeal was untimely, but asks that our court “investigate [his] case thoroughly and help [him] to get unemployment benefits.” While we are sympathetic to the health challenges and other personal difficulties outlined in Mr. Yermalayeu’s filing with our court, our review is limited to determining whether the RAAC correctly followed the law in its decision. Doss-Pouncey v. Unemployment Appeals Comm’n, 16 So.3d 252 (Fla. 4th DCA *2122009). Because the referee’s decision was dictated by section 448.151(8), Florida Statutes (2011), we affirm the RAAC’s final order. See, e.g., Peterson v. Florida Unemployment Appeals Comm’n, 77 So.3d 905, 908 (Fla. 1st DCA 2012) (“The late filing of an appeal deprives the referee of jurisdiction to consider the merits of the underlying claim.”) (citations omitted).
AFFIRMED.
LAWSON, EVANDER and COHEN, JJ., concur.